—Judgment, Supreme Court, Bronx County (William Wallace, III, J., at Huntley hearing, jury trial and sentence), rendered March 30, 1989, convicting defendant of robbery in the second degree and sentencing him, as a second felony offender, to 6 to 12 years imprisonment, unanimously affirmed.
*448Defendant’s conviction arises out of his arrest with a codefendant for stealing food stamps from a resident of a Bronx County men’s shelter on April 11, 1988.
Defendant’s claim that the hearing court erred in denying suppression of a post-Miranda statement made by him, on the ground that the statement was the tainted product of preMiranda custodial questioning, is without merit. The record indicates that defendant was not subject to custodial questioning before Miranda warnings were administered. The officer merely advised defendant of the accusation made against him, which does not constitute either formal questioning or its functional equivalent (see, People v Gamble, 129 AD2d 470, affd 70 NY2d 885).
Additionally, the post-Miranda statement made by defendant was not in response to any form of questioning, and thus would be admissible even if defendant had not voluntarily waived his rights (see, e.g., People v Gonzales, 75 NY2d 938, cert denied — US —, 111 S Ct 99).
In view of the overwhelming evidence of defendant’s guilt, as well as the fact that defense counsel opened the door to cross-examination of defendant regarding his pre-arrest silence by direct questioning and testimony of pre-arrest conversation between defendant and the police, any error in the admission of such testimony is rendered harmless (People v Crimmins, 36 NY2d 230). Concur—Murphy, P. J., Milonas, Ross and Rubin, JJ.